Citation Nr: 1512491	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  06-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 15, 2014.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from February to June 1993 and from August 1995 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 (back), January 2010 (PTSD), and September 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Thereafter, the Veteran's claims file was transferred to the RO in Huntington, West Virginia.  

In September 2012, the RO increased the Veteran's initially assigned disability rating for his service-connected PTSD from 30 percent to 50 percent, effective March 31, 2008.  The Veteran has expressed continued dissatisfaction with the initial 50 percent disability rating for PTSD and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

In May 2014, the RO granted a 100 percent disability rating for PTSD, effective April 15, 2014.  As this represents a full grant of the benefit sought on appeal for the period dating from April 15, 2014, only the period dating prior to April 15, 2014, remains before the Board for further appellate consideration.  The Board has therefore rephrased the issue as stated on the title page of this decision.

Regarding the issue of entitlement to service connection for a low back disability, in August 2009 the Board found that new and material evidence had been submitted sufficient to reopen the claim and the Board remanded the claim for additional development.  The claim was again remanded for additional development in May 2011, May 2012, and April 2013.  In April 2014, the Board sought an advisory medical opinion from a neurosurgeon at the Veterans Health Administration (VHA).  The opinion requested was received and the case is now again before the Board for further appellate consideration.  

Although the issue of entitlement to a TDIU has not been certified to the Board for appellate consideration in the first instance, correspondence received from the Veteran on May 22, 2014, may be construed as a timely Notice of Disagreement with the September 2013 rating decision that denied entitlement to a TDIU.  See 38 C.F.R. § 20.201.  Thus, the issue of entitlement to a TDIU is currently before the Board for appellate consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current low back disability is etiologically related to events or injury that occurred during his second period of active military service.

2. Resolving any doubt in the Veteran's favor, prior to April 15, 2014, the evidence demonstrates that his PTSD has been manifested by symptomatology that more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. Prior to April 15, 2014, the criteria for an increased initial 70 percent disability rating, but no higher, for PTSD have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the claim of entitlement to service connection for a low back disability, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue.

As to the Veteran's claim for a higher initial rating for PTSD prior to April 15, 2014, in pre-rating correspondence dated in May 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The letter notified the Veteran of: information and evidence necessary to substantiate his claim for service connection for PTSD; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The letter also provided notice of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran's claim for increase arises from the initial grant of service connection for PTSD.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The information and evidence that has been associated with the claims files includes the Veteran's service records, all identified and relevant post-service VA treatment records, and lay statements of the Veteran.  

The Veteran was also afforded a VA psychiatric examination to determine the nature and severity of his PTSD in August 2012.  The Board finds that the examination is adequate to allow for proper adjudication of the claim.  Report of the examination reflects that the examiner reviewed the Veteran's reported history of his psychiatric disability, his current complaints, conducted appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions that may be reconciled with the remainder of the evidence of record.  In that regard, the Board acknowledges that the opinion in internally inconsistent as to the overall level of social and occupational impairment due to PTSD.  Nevertheless, only one level of impairment discussed by the examiner is consistent with the GAF score assigned by that examiner and by the Veteran's treating VA psychologist and psychiatrist throughout the duration of the claim, and with the contemporaneous medical evidence of record.  Neither the Veteran nor his representative have alleged any inadequacy in the examination.  The Board therefore concludes that the evidence of record, to include the August 2012 VA examination in combination with the other evidence of record, is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been met.  Accordingly, the Board may proceed with adjudication of the claim.  38 C.F.R. § 20.1304(c) (2014). 

Service Connection - Low Back

The Veteran contends that his currently diagnosed low back disabilities are etiologically related to incurrence of an in-service low back injury.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The record contains conflicting medical opinions pertaining to the relationship between the Veteran's currently diagnosed low back disabilities and events or injury sustained during his military service.  VA medical opinions provided by VA examiners in January 2008, January 2011 in combination with July 2011 and June 2012 addendum opinions for clarification, and July 2013, tend to weigh against a finding of a relationship between the Veteran's current low back disability and any in-service event or injury.  As the aforementioned VA medical opinions remained unclear, did not address the likely etiology of all of the Veteran's currently diagnosed back disabilities, and/or did not provide adequate supporting rationale, the Board requested a professional medical opinion from a neurosurgeon at the VHA.  

In March 2015, a VHA neurosurgeon provided a professional medical opinion as to the likely etiology of the Veteran's current low back disability.  Following a review of the record and comprehensive documentation of the complete history of the Veteran's claimed low back disability, the neurosurgeon opined that the Veteran developed back problems in the form of degenerative disc disease as a result of heavy lifting during service, and that such problems went undiagnosed until 2005 as a result of no MRI imaging and no specialist consultation.  He stated that the Veteran's undiagnosed degenerative disc disease thus continued to worsen and led eventually to a significat disc herniation that required surgery and thence to adhesive arachnoiditis.  In summary, he stated that the Veteran's low back pain, radicular leg pain and, more recently (but still relatedly), adhesive arachnoiditis are all highly likely to be a result of degenerative disc disease precipitated by service-related repetitive injury involving frequent heavy lifting.   

The March 2015 VHA expert medical opinion support's the Veteran's contentions that his current low back disability is related to events and injury during his second period of active military service.  The neurosurgeon provided comprehensive documentation as to the history and diagnoses pertaining to the Veteran's currently diagnosed low back disability and provided well-reasoned supporting rationale for all opinions that he provided with citation to relevant findings contained in the Veteran's service and post-service treatment records.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection for a low back disability is warranted.  

Increased Initial Rating - PTSD

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD disability for the prior dating prior to April 15, 2014.  He contends that his PTSD was more severe than the currently assigned initial 50 percent disability rating indicates.   

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  DC 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD and depression are rated under the same criteria in the rating schedule.  Therefore, rating under another DC would not produce a different result.  Moreover, the Veteran has not requested that another DC be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In March 2008, the Veteran filed a claim for service connection for PTSD.  In his October 2010, he asserted that an initial rating in excess of 30 percent is warranted for PTSD.  In May 2014, he claimed that the April 15, 2014, effective date for the assignment of a 100 percent disability rating for PTSD is fundamentally wrong because he had only worked for 3 months out of the past 14 years.   

Following a review of the record, the Board finds that prior to April 15, 2014, the preponderance of the evidence shows that the Veteran's PTSD symptomatology most nearly approximates the rating criteria for the assignment of an initial 70 percent disability rating, but no higher.  Specifically, for the duration of the rating period prior to April 15, 2014, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; and difficulty adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

The evidence of record dating prior to April 15, 2014, includes VA treatment records dating from May 2006 to May 2014, a September 2007 lay statement from the Veteran's father, lay statements from the Veteran, records received from the SSA pertaining to the Veteran's receipt of disability benefits from that agency due to physical disability, and report of an August 2012 VA PTSD examination.  

VA treatment records show that the Veteran has received VA psychiatric treatment for PTSD with medication management and individual counseling since approximately August 2006.  VA medical and psychiatric treatment records show that he had trialed several different medications for depressed mood, sleep, focus and concentration.  

VA psychiatric treatment records and report of the August 2012 VA examination show that the Veteran's PTSD was manifested by symptoms of chronic sleep impairment due to frequent nightmares; depressed mood; loss of interest and low motivation; pessimistic and self-defeating thoughts; suspiciousness and an inability to trust others; sense of a foreshortened future; feeling hopeless and helpless; chronic, intermittent, passive suicidal ideation without plan or intent; history of passive homicidal thoughts without plan or intent toward a surgeon who he feels is responsible for back complications; intrusive thoughts; avoidance of watching TV and getting on the internet so he does not see normal people and feel sorry for himself; self-isolation and a preference to be alone; feeling numb or detached from others, activities, or surroundings; constantly on guard and watchful; impaired memory; distractibility with impaired focus and concentration; anger outbursts; irritability; anxiety; and some paranoid behavior and obsessive rituals such as nailing windows shut, sleeping with a weapon nearby, and doubly securing exits and the perimeter of his home at night.  

Objective findings on mental status examinations included mood described as depressed, angry, and frustrated; restricted range of affect with demonstrated irritability; some limited insight with a tendency to focus on negative aspects of his problems; some impaired judgment with decision-making; and increased impulsivity as demonstrated in past history and various situations.

In a statement dated in September 2007, the Veteran's father indicated that the Veteran was heavily sedated on pain and antidepressant medications.  He stated that the Veteran was unable to drive or handle his own affairs.  He stated that he had come to understand that the Veteran's psychological damage related to his military service may be as severe as the physical damage and that he had been diagnosed with PTSD by VA psychiatric treatment providers.

The Veteran was afforded a VA examination in August 2012 to determine the severity of his PTSD.  The claims file was not available for review.  The Veteran reported problems with depression; suicidal thoughts; poor concentration; excessive anger and irritation; sleep disturbance; nightmares; nervousness; guilt; panic; and an inability to relax.  He stated that he was depressed 100 percent of the time and when depressed he just "sit[s] in a chair."  He reported suicidal thoughts due to pain and how there will "never be an end to the pain."  History of suicide attempts was denied; however, the Veteran stated that he may commit suicide after his parents die, but that it was not worth putting them through now.  He reported feeling anxious whenever he left his home.  He did not trust people or like being around people.  He could tolerate going grocery shopping with his mother if the store was not crowded.  He reported that he had gone to a restaurant about 5 times in the past 7 years because he feels "closed in," cannot get comfortable, and has to know where several exits are.  He reported that he becomes claustrophobic and upset if people are moving quickly.  He did not like loud noises or being touched.  He reported having nightmares that caused him to awake in a panic and that he sometimes goes days without sleeping.  He reported anger outbursts during which he will "destroy whatever is in front of me."  He reported that he avoided going out to avoid angry fights.  He tried to be friendly with 1 friend and that friend's family, but reported that he otherwise has no patience for others.  He reported difficulty concentrating well enough to read a book, watch TV, or drive.  He reported psychiatric treatment with a VA psychologist and psychiatrist every few months.  

Socially, the Veteran had been married and divorced twice, most recently 7 or 8 years prior.  He was not dating anyone at the time of the examination and he lived alone.  He had visitors once every few weeks, but preferred to isolate.  He saw his parents once every few months and stated that he could go months without talking to other people.  He reported an inability to control his alcohol consumption, but he had not drank in over 5 years.  He reported past legal problems for fighting after the person assaulted his sister.  Occupationally, the Veteran reported that following his discharge from service he did not do any work for a couple of years.  In 2004 and 2005 he worked in an explosives plant for a couple of months until he reinjured his back and required surgical treatment.  He had not worked since 2005, but reported that he bought a building that he was fixing up for something to do.  .  

Mental status examination showed that the Veteran demonstrated appropriate grooming and hygiene. In relating to the examiner the Veteran was open and cooperative, but clearly uncomfortable.  Eye contact was poor and distractibility was noted.  The Veteran's speech was clear and his ability to express himself was fair.  His affect was sad and nervous.  His overall mood seemed anxious and depressed.  His orientation was appropriate and his thinking was spontaneous, logical, productive, and rambling.  Thought content was notable for preoccupation with his problems and suicidal ideation without current intent.  Reasoning skills indicated the capacity for abstract thinking with an estimated level of intellectual functioning in the average range.  Judgement was poor and diminished by excessive anger and anxiety.  The Veteran was aware of his problems and was trying to reduce them with medication and counseling.  

The examiner diagnosed PTSD manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, suicidal ideation, sleep disturbance, anger outbursts, concentration problems, hypervigilance, and an exaggerated startle response.  Problems occurred daily and had been present for about 10 years.  Intensity was severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  It interfered with being able to shop and eat in restaurants normally.  The examiner stated that the Veteran demonstrated deficiencies in most areas of his occupational and social functioning because of suicidal ideation, continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  He stated that the Veteran is unemployable due to effects of PTSD on his concentration, thought organization, ability to make appropriate decisions, social comfort, ability to cooperate and communicate with others, ability to deal with conflict, frustration tolerance and emotional stability.  The examiner assigned a GAF score of 40 due to low social tolerance, suicidal ideation, isolation, violent outbursts, and unemployability.

Based on the above information and evidence, the Board finds that for the period prior to April 15, 2014, the Veteran's PTSD symptomatology most nearly approximates the rating criteria for the assignment of a 70 percent disability rating.    

In that regard, the Board notes that "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Board acknowledges that the August 2012 VA examiner's opinion is internally inconsistent as to the level of the Veteran's social and occupational impairment due to PTSD.  Indeed, the examiner's summary states that the Veteran demonstrated deficiencies in most areas of his occupational and social functioning due to symptoms such as those enumerated in the rating criteria for the assignment of a 70 percent disability rating.  Immediately thereafter, the examiner stated that the Veteran is unemployable due to the effect of his PTSD on his concentration, thought organization, ability to make appropriate decision, social comfort, ability to cooperate and communicate with others, ability to deal with conflict, frustration tolerance and emotional stability.  The examiner provided a GAF score of 40 which he sated was due to the Veteran's low social tolerance, suicidal ideation, isolation, violent outbursts, and unemployability.

In that regard, it is significant to note that the August 2012 VA examiner indicated that the claims file was not available for review in conjunction with the examination.  Thus, it appears that the examiner's perception as to the severity of the Veteran's PTSD symptomatology and associated effects on his social and occupational functioning is based on the Veteran's self-reported history.  

VA psychiatric treatment records from the Veteran's treating VA psychiatrist and psychologist dating prior to April 15, 2014, do not indicate that the Veteran's PTSD is manifested by total social and occupational impairment.  

As to the Veteran's social functioning, although a tendency towards self-isolation and a preference to be alone due to impaired emotional attachment was consistently noted, a September 2007 VA treatment note documented the Veteran's report that he had recently attended a musical event with a friend that he felt had positive effects.  A January 2008 treatment note documents his report that someone who he identified as a friend was missing and that he was providing support to his missing friend's girlfriend as she was very worried.  A September 2009 VA suicide risk assessment shows that the Veteran denied problems with family or close personal relationships.  A July 2010 VA treatment note shows that the Veteran was reluctant to build his social network due to transportation problems (i.e., his car was not legally or mechanically operable) and physical pain as opposed to any inability or lack of desire to have or build a social network.  Indeed, in July 2011, the Veteran expressed frustration with his disengagement and in December 2011 he reported that he would like to have a relationship with a woman but he had been anxious about that prospect.  In September 2010, the Veteran reported that he had a supportive family.  In November 2010, the Veteran expressed interest in and a desire to feel like he was making a contribution.  He reported that he cared deeply for animals and that he had considered contacting his veterinarian to possibly do some volunteering at the clinic.  In February 2012, the Veteran took constructive action to get out more and to have greater mobility by getting measured for a new wheelchair.  He was considering looking for a new church and expressed continued openness in exploring dating relationships.  He reported that he wanted to do more reaching out and that he had considered moving into town to have more things available to him.  In March 2012, the Veteran reported that he had helped "multiple friends" with mechanical projects which he said had increased his feelings of self-worth.  In April 2012, the Veteran reported that once every two weeks he goes to the grocery store and to his mother's house.  In May 2012, it was noted that the Veteran's friend and their son were staying with him for a few days.  

As to the Veteran's occupational impairment, the Board notes that report of a January 2008 VA spine examination notes that the Veteran's usual occupations included being a construction worker.  In May 2012, he reported that he had an opportunity to do renovations on an old building near his home that had fallen into disrepair.  He felt that it would be good therapy for him since he would be making a concrete contribution.  He also denied having had any angry outbursts lately.  He was noted to have demonstrated good insight when he asked his friend's son to leave his home before a confrontation occurred.  In August 2012, within 10 days prior to the August 2012 VA examination, the Veteran reported that he was going forward with renovations on a house that he had bought and that he purchased four other dwellings that were being condemned.  This evidence demonstrates the Veteran's ability to conduct financial transactions and renovations of real property and is not demonstrative of total occupational impairment.  

It is also significant to note that during the August 2012 VA examination the Veteran reported difficulty concentrating well enough to read a book, watch TV, or drive.  To the contrary, however, he reported in December 2011 that he had been reading the bible more and in March 2012 he reported that he had been moved by reading a book focused on spiritual matters.  The Board also observes that the buying and selling of real property necessitates the reading and understanding of sales contracts.  Thus, the August 2012 VA examiner's rationale that the Veteran is unemployable due in part to the effects of PTSD on the Veteran's concentration is also inconsistent with the contemporaneous medical evidence of record.  

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned by the Veteran's VA psychiatric treatment providers and by the August 2012 VA examiner.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The contemporaneous medical evidence contained in VA psychiatric treatment records contain GAF scores ranging from 50 at worst to 57 at best.  A GAF score of 57 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 50 to 57 is consistent with the assignment of a 30 to 50 percent disability rating.  

The August 2012 VA examiner, however, assigned a significantly lower GAF score of 40 and he described the Veteran's psychiatric symptoms and the level of his social and occupational impairment due to PTSD as "severe."  A GAF score of 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 40 is consistent with the assignment of a 70 percent disability rating at worst.  Thus, the August 2012 VA examiner's assigned GAF score of 40 is inconsistent with his opinion that the Veteran's PTSD results in total social and occupational impairment.  

Given that the VA examiner initially opined that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, and his assigned GAF score of 40 are both consistent with the assignment of a 70 percent disability rating, the Board will resolve any doubt in favor of the Veteran.  

Given the internal inconsistencies in the August 2012 VA examiner's opinion as to the level of the Veteran's occupational and social impairment due to manifestations of PTSD, the fact that the examiner's assigned GAF score of 40 most nearly approximates the rating criteria for the assignment of a 70 percent disability rating, and because a finding of total occupational and social impairment is inconsistent with the contemporaneous medical evidence of record, the Board finds that the VA examiner's opinion that the Veteran's PTSD is manifested by total occupational and social impairment to be entitled to no probative weight. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

In addition, the Veteran's subjective reports of his psychiatric symptoms and objective findings during mental status examinations throughout the duration of the claim weigh against a finding that the Veteran's psychiatric symptomatology was of the severity and/or frequency of symptoms suggested for the assignment for the next-higher 100 percent disability rating.  Indeed, the Veteran did not report, nor did mental status examinations show complaints or findings of disorientation to place or time.  

The Veteran also consistently denied the presence of hallucinations or delusions and mental status examinations consistently noted that he was not observed to be responding to internal stimuli.  Mental status examinations also consistently showed that the Veteran was oriented to time and place.  

Although passive suicidal and homicidal ideation was frequently documented, the Veteran consistently denied having any history of acting on such ideations and having any active plan or intent to act on his suicidal or homicidal ideations.  He was consistently judged by his treating VA mental health providers to be at minimal risk of harm to himself and others.  

Although the Veteran reported subjective complaints of impaired memory, there is no indication that it resulted in memory loss for names of close relatives, his own occupation, or his own name.  Thus, it appears that the Veteran's complaints of impaired memory is most accurately characterized as impaired short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  

The Veteran also has not alleged, nor does the evidence of record suggest, that he has experienced intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Indeed, mental status examinations consistently showed that the Veteran was appropriately groomed and dressed.

The Board acknowledges that the Veteran's treating psychiatrist indicated in November 2010 that the Veteran was frustrated because he did not feel that he could adequately express to his treating physicians how terrible he felt.  It was noted that when irritable, the Veteran frequently shuts down and communication is difficult, especially if he feels put off in any way.  He also noted in December 2010 that the Veteran was able to tolerate feedback regarding his struggle with grief concerning his loss of function.  He continued to have a pessimistic outlook on life, but after discussion, he was able to reframe his ongoing issues in a more positive light.  During VA examination in August 2012, the examiner indicated that the Veteran's speech was clear and that he had a fair ability to express himself.  While this evidence is very clearly demonstrative of some impairment in thought processes or communication, it does not amount to gross impairment of thought processes or communication.  

As to behavior, during VA examination in August 2012, the Veteran reported that when angry, he will "destroy whatever is in front of [him]."  He reported that he had ripped doors off of hinges, destroyed a refrigerator and a stove, and tore up walls.  He further reported a past legal history related to fighting someone who beat up his sister.  To the contrary, in May 2012, his psychologist noted that the Veteran denied having had any angry outbursts lately.  The Veteran did report that he had some trouble with a house guest who was staying with him for a few days who he ultimately asked to leave his home before a bigger confrontation developed.  His psychologist commented that the Veteran demonstrated good insight into his need to have more space and distance from the person who was irritating him.  Based on these facts, the Board is unable to conclude that the evidence of record is reflective the presence of grossly inappropriate behavior sufficient to warrant the assignment of a 100 percent disability rating.   

In summary, the Board finds that the Veteran's psychiatric symptoms do not more nearly approximate a rating in excess of 70 percent at any time during the claim under the General Rating Formula as they have not been shown to be of such a severity or frequency to result in total occupational and social impairment.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have arguably approximated the criteria for a 50 or 70 percent rating for the entirety of appellate period.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms, namely his disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships, more nearly approximate the criteria for a 70 percent schedular rating, but no higher under diagnostic code 9411 throughout the duration of the claim.  Accordingly, a 70 percent schedular rating for PTSD is assigned for the entire rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.  

The Veteran's symptoms have been stable throughout the duration of the claim.  Thus, staged ratings are not appropriate at any time during the claim.  Fenderson.

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability throughout the duration of the claim.  Prior to April 15, 2014, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: intrusive memories; nightmares; diminished interest in normal activities; detachment from others; restricted affect; suicidal ideation; sleep disturbance; anger outbursts; concentration problems; hypervigilance; and an exaggerated startle response.   

These manifestations are contemplated in the applicable rating criteria.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of his psychiatric symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to service connection for a low back disability is granted.

For the period prior to April 15, 2014, entitlement to an initial 70 percent disability rating for PTSD is granted.


REMAND

As to the Veteran's claim of entitlement to TDIU, he contends that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

As noted above, service connection is warranted for the Veteran's low back disability, and an initial 70 percent disability rating is warranted for the Veteran's PTSD.  However, a rating for the Veteran's service-connected low back disability and the initial 70 percent disability rating assigned for PTSD are not assigned until the case is returned to the RO for implementation of the Board's decision granting service connection and an increased initial rating.  As these ratings have bearing on the issue of entitlement to a TDIU and because the 70 percent disability rating assigned herein for PTSD satisfies eligibility criteria for a schedular TDIU pursuant to 38 C.F.R. § 4.16(a), the TDIU claim must be remanded pending assignment of a disability rating for the Veteran's low back disability and effectuation of the initial 70 percent disability rating assigned herein for PTSD.   

A remand is needed in order for the AOJ to issue the Veteran a Statement of the Case (SOC) on the matter of entitlement to a TDIU.  As was described in the Introduction, the Veteran timely disputed the denial of his claim for a TDIU in the September 2014 rating decision.  A SOC pertaining to entitlement to a TDIU has not been issued to the Veteran.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1. After implementation of an initial 70 percent disability rating for PTSD prior to April 15, 2014, and assignment of an initial disability rating for the Veteran's service-connected low back disability, perform any development deemed necessary regarding his TDIU claim.  

2. Then, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a statement of the case (SOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


